Citation Nr: 0422167	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  04-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of tinnitus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned a 10 percent disability 
evaluation for tinnitus. 

FINDINGS OF FACT

1.  The current rating criteria for tinnitus, effective since 
June 13, 2003, provide for a maximum disability evaluation of 
10 percent for bilateral tinnitus.  Separate evaluations for 
each ear for tinnitus are expressly prohibited.  

2.  VAOPGCPREC 2-2003, issued prior to the current rating 
criteria, holds that separate ratings for tinnitus for each 
ear may not be assigned under Diagnostic Code 6260 or any 
other Diagnostic Code.  


CONCLUSION OF LAW

Tinnitus is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2003 VCAA letter, the RO stated that governing 
regulations provided for a maximum 10 percent rating for 
recurrent tinnitus, whether unilateral or bilateral.  It 
stated that a higher rating would require extraschedular 
consideration for an exceptional case.  The RO stated that 
the veteran should submit medical evidence or other evidence 
which he felt would show that he met the criteria for an 
extraschedular disability evaluation for bilateral tinnitus.  

In the March 2004 statement of the case, the RO provided the 
rating criteria for tinnitus, Diagnostic Code 6260, effective 
from June 10, 1999 to June 12, 2003, and with the rating 
criteria for tinnitus, Diagnostic Code 6220, effective from 
June 13, 2003.  It also provided the veteran with the text of 
38 C.F.R. § 3.321, pertaining to the criteria required for an 
extraschedular evaluation, and with the text of 38 C.F.R. 
§ 14.507, pertaining to the binding precedent of VA General 
Counsel opinions.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a March 2003 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.

In the June 2003 VCAA letter, the RO stated that VA was 
responsible for obtaining relevant records from any federal 
agency, including medical records from the military, from VA 
hospitals, and from the Social Security Administration.  It 
stated that it would make reasonable efforts to obtain 
relevant records not held by a federal agency, including 
records from state or local governments, private doctors or 
hospitals, or current or former employers, but that the 
veteran had to provide the RO with sufficient information so 
that it could obtain the records from the appropriate person 
or agency.  The RO stressed that it was still the veteran's 
responsibility to make sure that the RO received all 
requested records not in the possession of a federal 
department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and post-service private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 10 percent for 
tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus was shown to 
be recurrent, a maximum 10 percent evaluation was warranted.  
(The criteria in effect during this period removed the 
earlier requirement that tinnitus be a symptom of either a 
head injury, a concussion, or of acoustic trauma.)  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999, 
to June 12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this Code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this Diagnostic 
Code, but as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2003).

In VAOPGCPREC 2-2003 (May 22, 2003), the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other Diagnostic Code.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative assert that the RO erred 
by not assigning the veteran separate compensable evaluations 
for tinnitus in each ear under the provisions of 38 C.F.R. 
§ 4.25(b).  They state that the rating schedule at the time 
of the April 2003 rating decision did not limit tinnitus to a 
single evaluation for either unilateral or bilateral 
tinnitus.  The provisions of 38 C.F.R. § 4.25(b) state in 
pertinent part:  "Except as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g. arthritis, multiple sclerosis, cerebrovascular 
accident, etc. are to be rated separately[,] as are all other 
disabling conditions, if any."  38 C.F.R. § 4.25(b) (2003).

While the present criteria under Code 6260 clearly prohibits 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the April 2003 
rating decision, this prohibition was not clearly laid out.  
In Wanner v. Principi, 17 Vet. App. 4 (2003) (which has since 
been reversed on grounds other than 38 C.F.R. § 4.25(b); see 
Wanner v Principi, 03-7169 (Fed. Cir. June 2, 2004)), the 
Court found that the Board had failed to adequately address 
§ 4.25(b) in rating the veteran's tinnitus and remanded the 
matter to the Board for such consideration.  However, the 
Court went on to note the following:  "It is unclear whether 
the 'all other disabling conditions' language in § 4.25(b) 
refers to 'all' such disabling conditions generally or if 
that phrase is intended to refer to 'disabilities arising 
from a single disease entity.'  The Court went on to state 
that "[t]he Board should consider this matter in 
readjudicating the appellant's claim."  

After Wanner, however, a General Counsel opinion was issued 
that clearly prohibited separate evaluations for each ear for 
tinnitus.  VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for bilateral tinnitus, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the August 2003 rating decision, found 
that the evidence did not show that this case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an evaluation greater than 10 percent 
disabling for tinnitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



